DETAILED ACTION
1.	Claims 1-3, 5-13, 16-18, and 20-24 have been presented for examination.
	Claims 21-24 are newly presented.
	Claims 4, 14-15, and 19 have been cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Applicants amendments are persuasive and the previously presented 112 rejections are WITHDRAWN. The following is an examiner’s statement of reasons for allowance: claims 1-3, 5-13, 16-18, and 20-24 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 1: determining a total runtime for a plurality of application tasks running on a computer simulator; determining a first transaction time based on the time the application tasks spend utilizing at least one hardware component simulator wherein the first transaction time represents time spent performing input/output operations; calculating a second transaction time from the total runtime and the first transaction time, wherein the second transaction time represents time spent utilizing at least one component having a scalable frequency; determining from the second transaction time and the total runtime whether a frequency of the processing unit simulator is to be adjusted; and adjusting the frequency to the processing unit simulator, wherein the frequency is adjusted based on a ratio between the second transaction time and the total transaction time.
	As per claim 8:
… at least one first frequency hardware component simulator and at least one second frequency hardware component simulator, wherein the at least one first frequency hardware component comprises a scalable frequency and the at least one second frequency hardware component comprises an input/output component; … and adjusting a frequency of the computer simulator based on a first time spent by the at least one first frequency hardware component to perform the at least one computer task and a second time spent by the at least one second frequency 
As per claim 18:
… running a first plurality of tasks on the computer simulator, wherein the first plurality of tasks include at least one low frequency task and at least one high frequency task, wherein each low frequency task corresponds to time spent performing input/output operations and each high frequency task corresponds to time spent utilizing a component having a scalable frequency; and adjusting a frequency of the processing unit simulator based on a first time spent performing the at least one low frequency task and a second time spent performing the at least one high frequency task, wherein the frequency is increased when the first time is less than the second time and the frequency is decreased with the first time is greater than the second time, wherein the simulated hardware environment comprises a bus monitoring unit (BMU) configured to monitor traffic between the at least one processing unit simulator and the at least one hardware component simulator, wherein the BMU is further configured to record bus usage data in a non-transient computer readable storage medium, wherein the bus usage data includes the total transaction time.
The Examiner notes that the closest prior art of record Bowen U.S. Patent Publication No. 2003/0028864 recites aspects of hardware simulation but fails to disclose or suggest the combination of limitations specified in the independent claims as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



September 10, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128